DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The disclosure is objected to because of the following informalities
(a) The abstract of the disclosure is objected to because that it has more than 150 words. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 1 - first single step shape structure and second single step shape structure;
Claim 2 - third single step shape structure and fourth single step shape structure, a first distance and a second distance;
Claims 3 - first base angle and second base angle.
Claims 14 - xy-plane and z-axis.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: essential structural cooperative relationships of incident electromagnetic wave and claimed structures. Since how is the electromagnetic wave .

Claims 2-15 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 4, the terms of “ƟTIR1 = sin-1 (n1/n2) being a first critical angle of refraction” (line 6-7) and “ƟTIR2 = sin-1 (n1/n3) being a first critical angle of refraction” (line 11) are vague and renders the claims indefinite. Appearing that ƟTIR1 and ƟTIR2 having different values correspond to a value of a first critical angle of refraction. How?

Claim 6 has the same undefined issues as that of claim 4 in line 6-7 and 11-12.

Regarding claim 14, the terms of “a xy-plane” and “a z-axis” (line 5-6) is vague and renders the claims indefinite. As an arrangement of the x-y-z coordinates is not specified in the claims, the terms of “a xy-plane” and “a z-axis” become undefined.

Claim 15 has the same undefined issues as that of claim 14 in line 5 and 8.

	Regarding claims 13 -15, claim3 13-15 claim “The method of claim …” which are indefinite and lacks antecedent, since claims 1-12 are of device claims, none of them cite a method.
	
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Nishikawa et al (US 20020135883).

Regarding Claim 1, Nishikawa teaches a device for generating and guiding nanojets beams from an incident electromagnetic wave on said device (abstract; fig. 7), said device comprising: 

a host medium having a first refractive index value (n1) (fig. 7, top of 90, 94; -- air n1 = 1); 

a first layer of a first dielectric material having a second refractive index value (n2) (fig. 7, 80), 
wherein said second refractive index value is greater than said first refractive index value (¶[0087], line 1-10, a first light transmitting layer 80; --which has a refractive index greater than that of air), and wherein said first layer comprises a first single step shape structure at a first boundary between said first layer and said host medium (fig. 7, 80); and 

a dielectric element composed of a second layer of a second dielectric material (fig. 7, 90) and comprising a second single step shape structure (fig. 7, 90), said dielectric element having a third refractive index value (n3) higher than said first refractive index value of said host medium (¶[0087], line 1-10, a lens surface 94 included in each of second light transmitting layers 90; --which has a refractive index greater than that of air);

wherein said second single step shape structure is stacked upon said first single step shape structure (fig. 7, 80, 90), and 

.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Han et al (US 9673242).

Regarding Claim 1, Han teaches a device for generating and guiding nanojets beams from an incident electromagnetic wave on said device (abstract; figs. 3 and 4), said device comprising : 

a host medium having a first refractive index value (n1) (fig. 3, 327; col. 4, line 27-37, The micro lens 321 may be formed of an insulator 327, for example, silicon 2); an oxide layer 327 is formed; --in case the oxide layer 327 is formed of silicon oxide (SiO2), n1 = 1.458).

a first layer of a first dielectric material having a second refractive index value (n2) (fig. 4, 324; col. 5, line 51-52, The first to third layers 323 to 325 may include silicon nitride (SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74)), 
wherein said second refractive index value is greater than said first refractive index value (fig. 4, 324; --(SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74) has refractive index value greater than (SiO2) (--n1 = 1.458), and wherein said first layer comprises a first single step shape structure at a first boundary between said first layer and said host medium (fig. 3, 327, 321; fig. 4, 321, 323, 324); and 

a dielectric element composed of a second layer of a second dielectric material and comprising a second single step shape structure (fig. 4, 323), said dielectric element having a third refractive index value (n3) higher than said first refractive index value of said host medium (fig. 4, 323; col. 5, line 51-52, The first to third layers 323 to 325 may include silicon nitride (SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74)), -- which has refractive index value greater than (SiO2) (--n1 = 1.458)), 

wherein said second single step shape structure is stacked upon said first single step shape structure (fig. 4, 323, 324), and 



Regarding Claim 2, Han teaches the device of claim 1, further comprising:

a third single step shape structure at the boundary, wherein said first single step shape structure and said third single step shape structure face each other and are distant from each other with a first distance (fig. 4, 324), and 

a fourth single step shape structure, wherein said second single step shape structure and said fourth single step shape structure face each other and are distant from each other with a second distance that is smaller than said first distance (fig. 4, 

wherein each of said third and fourth single step shape structures is configured such that nanojets beams generated by each of said third and fourth single step shape structures in response to said incident electromagnetic wave are combined and focused around a second focusing point (this portion of claim is of function/property claiming. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Han is same to that recited in the claim 1, then it is expect the function/property of focusing provided by Han has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Regarding Claim 3, Han teaches the device of according to claim 2, wherein; 
said incident electromagnetic wave is a plane wave, said device is configured such that said plane wave incident on said device is normal to said first layer (fig. 8, 321 and the LIGHT), 



said second single step shape structure includes a second edge, a second bottom surface, and a second base angle between said second edge and said second bottom surface (fig. 4, 323), and 

said first base angle and second base angle are equal to 90 degrees (fig. 4, 323, 324).

Regarding Claim 4, Han teaches the device of claim 2, 
wherein said first and third single step shape structures have a same first height H1 (fig. 4, 324), wherein said second and fourth single step shape structures have a same second height H2 (fig. 4, 323), 
wherein said second height H2 has a value around (d1/2)ɣ1-H1, wherein d1 is said first distance, ɣ1 is around 1/tan(│ƟB1│), with ƟB1 being a nanojets beam radiation angle generated by said first and third single step structure, wherein ƟB1 = (90°- ƟTIR1)/2 with ƟTIR1 = sin-1 (n1/n2) being a first critical angle of refraction, n1 being said first refractive index value of said host medium, n2 being said second refractive index value of said first layer, wherein (d2/2) has a value around H2/ɣ2, wherein d2 is said second distance, ɣ2 is around 1/tan(│ƟB2│), with ƟB2 being a nanojets beam radiation angle generated by said second and fourth single step shape structure, and wherein ƟB2 = (90°- ƟTIR2)/2 with ƟTIR2 = sin-1 (n1/n3) being a first critical angle of refraction, and n3 

Regarding Claim 5, Han teaches the device of claim 2, wherein; 
said device is configured such that said incident electromagnetic wave is a plane wave that is normal to said first layer and said dielectric element (fig. 8, 321 and the LIGHT),

said first single step shape structure includes a first edge, a first bottom surface, and a first base angle between said first edge and said first bottom surface (fig. 4, 324), 
said second single step shape structure includes a second edge, a second bottom surface, and a second base angle between said second edge and said second bottom surface (fig. 4, 323), and 
said first base angle and said second base angle are equal to an angle ɑ (fig. 4, 323, 324; ɑ = 90°).

Regarding Claim 6, Han teaches the device of claim 5, 

wherein said first and third single step shape structures have a same first height H1 (fig 4, 324), wherein said second and fourth single step shape structures have a same second height H2 (fig. 4, 323), 
wherein said second height H2 has a value around (d1/2)ɣ1-H1, wherein d1 is said first distance, ɣ1 is around 1/tan(│ƟB1│), with ƟB1 being a nanojets beam radiation angle generated by said first and third single step structure, wherein ƟB1 = (90°- ƟTIR1)/2 with ƟTIR1 = sin-1 (n1/n2) being a first critical angle of refraction, n1 being said first refractive index value of said host medium, n2 being said second refractive index value of said first layer, wherein (d2/2) has a value around H2/ɣ2, wherein d2 is said second distance, ɣ2 is around 1/tan(│ƟB2│),, with ƟB2 being a nanojets beam radiation angle generated by said second and fourth single step shape structure, and wherein ƟB2 = (90°- (ƟTIR2 + ɑ)/2) with ƟTIR2 = sin-1 (n1/n3) being a first critical angle of refraction, and n3 being said third refractive index value of said dielectric element (this portion of claim is of function/property claiming. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Han is same to that recited in the claim 1, then it is expect the function/property of refraction provided by Han has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 

Regarding Claim 7, Han teaches the device of claim 2, wherein: 
said device is configured such that said incident electromagnetic wave is a plane wave that hits said device with an angle of incidence Ɵi (fig. 8, 321 and the LIGHT) and 
said first single step shape structure includes a first edge, a first bottom surface, and a first base angle between said first edge and said first bottom surface (fig. 4, 324), said second single step shape structure includes a second edge, a second bottom surface, and a second base angle between said second edge and said second bottom surface (fig. 4, 323), and 
said first base angle and said second base angle are equal to 90 degrees (fig. 4, 323, 324).

Regarding Claim 8, Han teaches the device of claim 7, 
wherein said second refractive index value of said first layer is equal to said third refractive index value of said dielectric element (fig. 4, 323, 324; col. 5, line 51-52, The first to third layers 323 to 325 may include silicon nitride (SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74)); --in case 323 and 324 are formed of SiN or SiO),
 
wherein said first and third single step shape structures have a same first height H1(fig. 4, 324), and 


(d2/2) = (d1/2) –H1(tanƟ’B1 +tanƟ”B1)/2, wherein Ɵ’B1 ~ (90° - ƟTIR)/2 + Ɵi/2, and Ɵ”B1 ~ (90° - ƟTIR)/2 - Ɵi/2, with d1 being said first distance, and ƟTIR = sin-1 (n1/n2) being a first critical angle of refraction, n1 being said first refractive index value of said host medium, and n2 being said second refractive index value of said first layer (-- it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).

Regarding Claim 9, Han teaches the device of claim 1, wherein said third refractive index value of said dielectric element is smaller than said second refractive index value of said first layer (fig. 4, 323, 324; col. 5, line 51-52, The first to third layers 323 to 325 may include silicon nitride (SiN) (-- n = 2.19) or silicon oxide (SiO) (--n = 1.74)); --in case 323 is formed of SiO and 324 are formed of SiN),

Regarding Claim 10, Han teaches the device of claim 1, wherein said incident electromagnetic wave has a wavelength which is equal to a value between 390 to 700 nm (col. 1, line 5-23, for taking an image using a micro lens; digital cameras, mobile phones; --involving visible light).

Regarding Claim 11, Han teaches the device of claim 1, wherein said dielectric element has a shape that is selected from the group consisting of (i) a cuboid shape, (ii) a cylinder shape, and (iii) a prism shape (fig. 4, 323, 324; fig. 6, 423, 424). 

Regarding Claim 12, Han teaches the device of claim 1, wherein said host medium comprises a homogenous dielectric host medium (fig. 3, 327).

Regarding Claim 13, Han teaches the method of claim 1, wherein said host medium functions as an embedding layer in which at least said dielectric element comprising said second single step shape structure is embedded (fig. 3, 327, 321; fig. 4, 321).

Regarding Claim 14, Han teaches the method of claim 3, 

wherein said first single step shape structure further comprises a first top surface and said second single step shape structure further comprises a second top surface (fig. 4, 323, 324), and wherein: 
said first bottom surface and said first top surface of said first single step shape structure are parallel to an xy-plane (fig. 4, 324), and said first edge of said first single step shape structure is parallel to a z-axis (fig. 4, 324), and 
said second bottom surface and said second top surface of said second single step shape structure are parallel to the xy-plane (fig. 4, 323), and said second edge of said second single step shape structure is parallel to the z-axis (fig. 4, 323).

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Han et al (US 9673242) in the view of Kotlyar et al, “Photonic nanojets generated using square-profile microsteps”; APPLIED OPTICS / Vol. 53, No. 24 / 20 August 2014; p-5322.

Regarding Claim 15, Han discloses as set forth above, and further teaches that  the method of claim 5, wherein said first single step shape structure further comprises  a first top surface (fig. 4, 324) and said second single step shape structure further comprises a second top surface (fig. 4, 323), and wherein: 
said first bottom surface and said first top surface of said first single step shape structure are parallel to an xy-plane (fig. 4, 324);  
said second bottom surface and said second top surface of said second single step shape structure are parallel to the xy-plane (fig. 4, 323). 

But Han does not specifically disclose that wherein said first edge of said first single step shape structure is non-vertical with respect to said first top and bottom surfaces, and wherein said second edge of said second single step shape structure is non-vertical with respect to said second top and bottom surfaces.

However, Kotlyar teaches nanojets device (abstract; fig. 1); wherein an edge of a single step shape structure is non-vertical with respect to the top and bottom surfaces of the step shape structure (fig. 7; shows that the edge of a single step shape structure is non-vertical with respect to the top and bottom surfaces of the step shape structure).



Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872